Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 12/30/20.  Claims 1 – 20 has been examined and is pending.
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210174432 A1 Gonnaud. 

Regarding claims 1 and 13, a method, comprising:
providing a distributed ledger system having a plurality of ledger nodes wherein each ledger node has a smart contract executable by each ledger node [0222, see block chain ledger and smart contract, See Fig. 6 for Ethereum node and cryptograph Ethereum node];
receiving, at an administration server of the distributed ledger system, an update request for the smart contract [0183 , see smart contract and allow for updates];
triggering, by a trigger engine of the administration server of the distributed ledger system, an update of the smart contract [0254, see trigger and owner proxy];
constructing, by an update engine of the administration server of the distributed ledger system, an update smart contract distributed ledger transaction [0212, see digital ledger];
submitting, by a transaction engine of the administration server of the distributed ledger system, the update smart contract distributed ledger transaction to each ledger node; and (see paragraph 0005, see “…updating the smart contract logic code addresses in the index of smart … to update the plurality of proxied smart contracts…”,)
updating the smart contract at each ledger node in response to the update smart contract distributed ledger transaction (see Fig. 6, Blockchain which prior art defines as “decentralized ledger…” also see [0005]).

Regarding claims 2 and 14, the method of claim 1 further comprising receiving, at a smart contract runtime in each distributed ledger node the update smart contract distributed ledger transaction and wherein updating the smart contact at each ledger node further comprising updating, by the smart contract runtime in each distributed ledger node, the smart contract in each distributed ledger node [see 0005 and 0183 for updating smart contracts and blockchain i.e. decentralized ledger].

Regarding claims 3 and 15, the method of claim 1, wherein receiving the update request further comprises receiving an automatic update request so that the smart contract in each distributed ledger node is automatically updated [0224, shows updating the decentralized ledger i.e. blockchain].

Regarding claims 4 and 16, the method of claim 3, wherein receiving the automatic update request further comprising generating, by a trigger engine of the administration server of the distributed ledger system, the automatic update request in response to a source code management change [0239 see rerouting incoming requests].

Regarding claims 5 and 17, the method of claim 3, wherein receiving the automatic update request further comprising generating, by a trigger engine of the administration server of the distributed ledger system, the automatic update request in response to monitoring a source code management code change [0193, see automatic update].

Regarding claims 6 and 18, the method of claim 1, wherein receiving the update request further comprises performing a manual review of the smart contract update before the smart contract update is performed [0223 Shows upgrading manually].

Regarding claims 7 and 19, the method of claim 1, wherein the distributed ledger system is a blockchain network having a plurality of blockchain distributed ledger nodes [Fig. 6 shows a plurality of blockchains].

Regarding claims 8 and 21, the method of claim 1, wherein submitting the update smart contract distributed ledger transaction to each ledger node further comprises including a source code of the smart contract update in the update smart contract distributed ledger transaction and further comprising auditing, by each ledger node, the update smart contract distributed ledger transaction using the source code of the smart contract update [0025, shows smart contracts having updated code and addresses].

Regarding claims 9 and 20, the method of claim 2 further comprising updating update logic of the smart contract runtime by constructing, by the update engine of the administration server of the distributed ledger system, an update smart contract runtime logic transaction and submitting, by the transaction engine of the administration server of the distributed ledger system, the update smart contract runtime logic transaction to each ledger node [0222 – 0224, see smart contract, Blockchain (i.e. decentralized ledger) and updating smart contracts].

Regarding claim 10, the method of claim 1, wherein the smart contact includes an update mechanism logic for performing the updating process [0222 – 0224].

Regarding claim 11, the method of claim 1, wherein the smart contract further comprises a plurality of versions of the smart contract that each execute on the distributed ledger system so that the smart contract is updated to a new version while an old version of the smart contract continues to execute on the distributed ledger system [0222 – 0224].

Regarding claims 12 and 22, the method of claim 11 further comprising rolling back to a prior version of the smart contract after the smart contract update is completed [0027, see version controller and setting back to previous version index].


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. QUIGLEY W et al. US 20190303892 A1, also discloses smart contracts and Blockchains as well as digital assets and updating ledgers.

Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192